This case is before us on demurrer to the respondents' return to the alternative writ of mandamus heretofore issued.
The matter presented by the pleadings has been argued before the Court en banc.
The return to the alternative writ is insufficient in its allegations to constitute any defense to the cause of action. It is, therefore, ordered and adjudged by the Court that the relator, the State of Florida, ex rel. M. C. Glade, do have and recover from the City of St. Petersburg, a municipal corporation organized under the laws of the State of Florida, Henry W. Adams, Jr., R. G. Blanc, John S. Smith, Ora F. Fraze, Sr., M. D. Weaver, Frederick W. Webster and Alvin J. Wood, as and constituting the City Council of the City of St. Petersburg; Carle F. Sharpe, as City Manager of said city, and John C. Donehoo as Tax Assessor of said City of St. Petersburg, as defendants, judgment on his said demurrer, and that Relator be awarded herein a peremptory writ of mandamus to be issued to this final judgment, but *Page 768 
for good and sufficient cause having been made to appear to this Court by the record herein and deemed by it sufficient to warrant the Court in making such order with respect to the form of the peremptory writ of mandamus to be issued in this cause, it is further ordered and directed that the relator be and he is hereby allowed to take his peremptory writ of mandamus on the judgment hereby awarded to him only pursuant to an amendment to the commands of his alternative writ of mandamus in the following particulars: (1) requiring adequate provision to be made for the payment of all interest due and to become due on relator's bond; (2) requiring provision to be made for the payment of the four bonds of series 1, dated February 1, 1925, of the par value of $1,000.00 each, and three bonds of series 37, dated May 1, 1927, of the par value of $1,000.00 each, during the fiscal year 1934-1935; (3) requiring provision to be made for the payment of the remainder of relator's bonds during the fiscal year 1935-1936.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.